 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                     No. 2:18-cv-2817 JAM DB P
12                         Plaintiff,
13            v.                                           ORDER MODIFYING DISCOVERY AND
                                                           SCHEDULING ORDER
14    J. WEBB, et al.,
15                         Defendants.
16
            The court’s March 15, 2021 discovery and scheduling order set a discovery deadline of
17
     April 30, 2021 for this case. Plaintiff has filed a motion to extend the discovery deadline. Upon
18
     review, it appears this date was selected in error.
19
            Good appearing, IT IS HEREBY ORDERED:
20
            1.     Plaintiff’s motion to extend the discovery deadline (ECF No. 33) is granted;
21
            2. The discovery and scheduling order for this case is modified insofar as the parties may
22
                   conduct discovery until August 13, 2021, and all pretrial motions, except motions to
23
                   compel discovery, shall be filed on or before November 5, 2021;
24
     ////
25
     ////
26
     ////
27
     ////
28
                                                           1
 1

 2            3. In all other respects the terms of the March 15, 2021 order remain in effect.

 3   Dated: April 30, 2021

 4
     DLB7
 5   gibb2817.modifydso

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
